DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/19/2019.


Information Disclosure Statement
The information disclosure statements filed  02/19/2019, 06/24/2020, 02/08/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 02/19/2019 appears to be acceptable.


Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 7 recites “reduced height”, this should be read as “gap along the flow shield has different heights and a point of reduced height”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 2010/0054925.

Re: Claim 1:
HAJE discloses:
A steam turbine comprising:

at least one flow shield (See Figs. 1-5: ¶0041: shielding element 5) is arranged on a side of the housing wall (See Figs. 1-5: ¶0041: housing 1-2: turbine housing wall formed by 4 as shown) facing the flow space (See Figs. 1-5: flow channel 4), said flow shield (See Figs. 1-5: ¶0041: shielding element 5) shielding a wall portion (See Figs.1-5: as shown) of the housing wall (See Figs. 1-5: ¶0041: housing 1-2: turbine housing wall formed by 4 as shown) from a flow in the flow space (See Figs. 1-5: flow channel 4),
wherein an intermediate space (See Figs. 1-5: intermediate space 6) is formed between the flow shield (See Figs. 1-5: ¶0041: shielding element 5) and the wall portion (See Figs. 1-5: wall portion along 4 as shown) of the housing wall (See Figs. 1-5: ¶0041: housing 1-2: turbine housing wall formed by 4 as shown), wherein, in at least one region, the intermediate space (See Figs. 1-5: intermediate space 6) has an opening (See Figs. 1-5: ¶0041: 16) to the flow space (See Figs. 1-5: flow channel 4), wherein a fluid-communicating connection (See Figs. 1-5: ¶0041: fluid communication line 7) of the intermediate space (See Figs. 1-5: intermediate space 6) to the flow space (See Figs. 1-5: flow channel 4) is formed via the opening (See Figs. 1-5: ¶0041: 16).

Re: Claim 5:
HAJE discloses:
The steam turbine as claimed in claim 1, HAJE discloses all the limitations of claim 1, and wherein  the flow shield (See Figs. 1-5: ¶0041: shielding element 5)  has at least two flow shield parts (See Figs. 1-5: ¶0027, ¶0044: shielding element 5 is at least divided into two parts, the at least two parts of the shielding element being able to be fastened to one another in a sealing manner) , which are arranged on adjacent turbine housing parts (See Figs. 1-5: ¶0041: 1,2).
Re: Claim 6:
HAJE discloses:
The steam turbine as claimed in claim 1, HAJE discloses all the limitations of claim 1, and wherein the flow shield is arranged in a region of the flow space in which the flow space has a maximum temperature gradient (See Figs. 1-5: ¶0041: the shielding element is fastened in a sealing manner around the area of the parting line 3 , therefore the parting line is not exposed to the high conditions due to temperatures of over 600 ° C, the positioning of the shielding element in the region of a maximum temperature gradient as disclosed is implied).
Re: Claim 7:
HAJE discloses:
The steam turbine as claimed in claim 1, HAJE discloses all the limitations of claim 1, and wherein  the flow shield (See Figs. 1-5: ¶0041: shielding element 5)  has an end region in a direction of flow (See Figs. 1-5: ¶0041: direction of flow in the area of seals 10 and 11)   , wherein the intermediate space (See Figs. 1-5: ¶0041: space 6)  has a reduced height (See Figs. 1-3: height reduces as shown in the direction of flow  as shown)  in the end region .
Re: Claim 8:
HAJE discloses:
The steam turbine as claimed in claim 1, HAJE discloses all the limitations of claim 1, and wherein the steam turbine has at least one steam feed (See Figs. 1-5: ¶0028: mass flow of the heating steam flowing in the flow channel can be diverted into the cavity through a preheating hole), which is configured to directly feed steam into the intermediate space (See Figs. 1-5: space 6).
Re: Claim 9:
HAJE discloses:
The steam turbine as claimed in claim 8, HAJE discloses all the limitations of claim 1, and wherein  the steam feed (46) connects a region of the flow space (See Figs. 1-5: flow space 4) that is arranged upstream of the flow shield (See Figs. 1-5:  flow shield 5) in a direction of flow (See Figs. 1-5: direction of flow towards seals 10,11) to the intermediate space (See Figs. 1-5: intermediate space 6) in a fluid-communicating manner.
Re: Claim 10:
HAJE discloses:
 The steam turbine (4) as claimed in claim 8 , HAJE discloses all the limitations of claim 1, and wherein the steam feed (See Fig.1 as annotated by the examiner) has at least one control member (See Figs. 1-5: ¶0041: locking element 13 enables the conditions, especially the pressure and the temperature within the cavity 6, to be regulated) for setting a steam mass flow.

Allowable Subject Matter and Prior Art

Claim (s) 2-4, and 11-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 2: HAJE discloses a shielding element which completely covers the parting line (see paragraphs [0008], [00 [0010], [0041]). The claimed subject matter of claim 2 as recited “wherein the flow shield extends in a circumferential direction of the housing wall only over a partial circumferential region of the housing wall”, the closest prior art of record HAJE does not render obvious to one of a person of ordinary skill in the art regarding any teaching from the closest prior art HAJE or in combination with other prior art. 
Claims 3, 4, 13 are dependent on claim 3.  Therefore claims 3, 4, and 13 are allowable including the limitations of intervening claims and a base claim.
Claim 11: HAJE discloses a shielding element in which no guide elements are attached to the side facing the housing wall. The claimed subject matter of claim 11 as recited “wherein  a side of the flow shield that faces the housing wall  has at least one guide element , which is configured to guide a steam mass flow within the intermediate space” the closest prior art of record HAJE does not render obvious to one of a person of ordinary skill in the art regarding any teaching from the closest prior art HAJE or in combination with other prior art. 
Claim 12: HAJE discloses a shielding element in which no guide elements are attached to the side facing the housing wall. The claimed subject matter of claim 12 as recited “wherein the flow shield has a lower coefficient of thermal conductivity than the turbine housing”, the closest prior art of record HAJE does not render obvious to one of a person of ordinary skill in the art regarding any teaching from the closest prior art HAJE or in combination with other prior art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
August 4, 2021